DETAILED ACTION
This action is pursuant to the claims filed on 04/11/2022. Claims 1-7 and 9-21 are pending. A first action on the merits of claims 1-7 and 9-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9, 11, 16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Pearson (U.S. PGPub No. 2010/0249771).
Regarding claim 1, Pearson teaches an irreversible electroporation (IRE) system (System of Fig 1), comprising: a display device (Fig 1 computer 40 and display device 11); one or more input devices (Fig 2, input devices 12,14); a processor; and a memory device comprising instructions that when executed by the processor cause the IRE system to (Fig 1 computer 40 and memory [0007]):  receive one or more input signals from the one or more input devices (Fig 2 I/O 42); and generate a plurality of graphical elements for display of a user interface on the display device ([0043] and Fig 2, display device 11, I/O 42, memory 44, CPU 46, program storage 48 retrieves UI info from memory for a user interface display; user interface with graphical elements shown in Figs 3-5), the plurality of graphical elements comprising: a pulse parameters table for textual display of at least one treatment parameter for each probe pair of a plurality of probe pairs (Fig 12, pulse parameter table on top right showing numerous treatment parameters for each probe pair; examiner notes probe pairs 1-2, 1-3, and 1-4 are interpreted to define “each probe pair of a plurality of probe pairs”); and a probe placement grid for graphical display of the plurality of probe pairs in relation to a lesion zone and a target ablation zone (Fig 12, grid 200 shows probes 201, 202, 203, 204 in relation to a target zone and lesion zone (unlabeled in Fig 10 and 12, but shown by circular shapes on grid 200); further disclosed and labeled in Fig 35 as targeted region 301 and lesion 300), wherein the probe placement grid comprises an indication of each probe of the plurality of probe pairs by a probe grid icon (Fig 12 probe grid icons 201, 202, 203, 204), wherein the probe placement grid provides an indication of an association between each probe of each probe pair of the plurality of probe pairs (Fig 12, distances between probe pairs 1-2, 1-3, and 1-4 are shown; as noted above, “each probe pair of the plurality of probe pairs” is interpreted only as pairs 1-2, 1-3, and 1-4; as such “an association between each probe of each probe pair of the plurality of probe pairs” is interpreted to be an association between probes 1-2, 1-3, and 1-4), and wherein each probe pair of the plurality of probe pairs within the pulse parameters table is within the probe placement grid (Fig 12 each probe pair of probes 1-4 is within the grid 200).
Regarding claim 5, Pearson further teaches the plurality of graphical elements comprising a target ablation area settings panel for textual display of numerical values for a size of the lesion zone and a size of the target ablation zone (Fig 3, input boxes 103, 104, 105, 106, 107, 108, 109).
Regarding claim 6, in view of claim 5 above, Pearson further teaches wherein the instructions when executed by the processor cause the IRE system to dynamically generate the plurality of graphical elements to adjust graphical display of the lesion zone within the probe placement grid based on changes by a user to the numerical value for the size of the lesion zone (Fig 3 and 10 and [0068]; grid 200 displays lesion 300 (unlabeled in Fig 10) based on inputted information in input boxes 103-109 of Fig 3).
Regarding claim 7, in view of claim 6 above, Pearson further teaches the target ablation area setting panel comprising textual display of a numerical value for a margin indicating a distance between an outer perimeter of the lesion zone and an outer perimeter of the target ablation zone (Fig 3 margin input box 106), wherein the instructions when executed by the processor cause the IRE system to dynamically generate the plurality of graphical elements to adjust graphical display of the lesion zone and the target ablation zone based on changes by the user to the numerical value for the margin (Figs 3 and 10, [0049 & 0068]).
Regarding claim 9, in view of claim 7 above, Pearson further teaches wherein the instructions when executed by the processor cause the IRE system to dynamically generate the plurality of graphical elements to adjust graphical display of a rotation of the lesion zone and the target ablation zone based on an input from the user (Fig 11, procedure zone rotation input box 251 set to 43 degrees).
Regarding claim 11, Pearson teaches A method for controlling a user interface of an irreversible electroporation (IRE) system (Fig 1 display device 11, comprising: receiving, by a processor, one or more input signals from one or more input devices (Fig 2, I/O 42 receives input signals from input devices 12/14); generating, by the processor, a plurality of graphical elements for a user interface ([0048] and Figs 3-14 and 18-35 showing graphical elements of user interfaces generated by processor), the plurality of graphical elements comprising: a pulse parameters table for textual display of at least one treatment parameter for each probe pair of a plurality of probe pairs (Fig 12, pulse parameter table on top right showing numerous treatment parameters for each probe pair; examiner notes probe pairs 1-2, 1-3, and 1-4 are interpreted to define “each probe pair of a plurality of probe pairs”); and a probe placement grid for graphical display of the plurality of probe pairs in relation to a lesion zone and a target ablation zone (Fig 12, grid 200 shows probes 201, 202, 203, 204 in relation to a target zone and lesion zone (unlabeled in Fig 10 and 12, but shown by circular shapes on grid 200); further disclosed and labeled in Fig 35 as targeted region 301 and lesion 300), wherein the probe placement grid comprises an indication of each probe of the plurality of probe pairs by a probe grid icon (Fig 12 probe grid icons 201, 202, 203, 204), wherein the probe placement grid provides an indication of an association between each probe of each probe pair of the plurality of probe pairs (Fig 12, distances between probe pairs 1-2, 1-3, and 1-4 are shown; as noted above, “each probe pair of the plurality of probe pairs” is interpreted only as pairs 1-2, 1-3, and 1-4; as such “an association between each probe of each probe pair of the plurality of probe pairs” is interpreted to be an association between probes 1-2, 1-3, and 1-4), and wherein each probe pair of the plurality of probe pairs within the pulse parameters table is within the probe placement grid (Fig 12 each probe pair of probes 1-4 is within the grid 200).
Regarding claim 16, Pearson teaches an article comprising a non-transitory computer-readable storage medium including instructions that, when executed by a processor, enable an irreversible electroporation (IRE) system (IRE system of Fig 1 with cpu 40 comprising non-transitory computer readable storage medium shown in Fig 2) to:Page 6 of 12Application No. 16/162,953Response dated April 11, 2022 Response to the Non-Final Office Action dated November 9, 2021receiv(Fig 2, I/O 42 receives input signals from input devices 12/14); generate a plurality of graphical elements for a user interface ([0048] and Figs 3-14 and 18-35 showing graphical elements of user interfaces generated by processor), the plurality of graphical elements comprising: a pulse parameters table for textual display of at least one treatment parameter for each probe pair of a plurality of probe pairs (Fig 12, pulse parameter table on top right showing numerous treatment parameters for each probe pair; examiner notes probe pairs 1-2, 1-3, and 1-4 are interpreted to define “each probe pair of a plurality of probe pairs”); and a probe placement grid for graphical display of the plurality of  probe pairs in relation to a lesion zone and a target ablation zone (Fig 12, grid 200 shows probes 201, 202, 203, 204 in relation to a target zone and lesion zone (unlabeled in Fig 10 and 12, but shown by circular shapes on grid 200); further disclosed and labeled in Fig 35 as targeted region 301 and lesion 300), wherein the probe placement grid comprises an indication of each probe of the plurality of probe pairs by a probe grid icon (Fig 12 probe grid icons 201, 202, 203, 204), wherein the probe placement grid provides an indication of an association between each probe of each probe pair of the plurality of probe pairs by a probe grid association element between the probe grid icons  (Fig 12, distances between probe pairs 1-2, 1-3, and 1-4 are shown; as noted above, “each probe pair of the plurality of probe pairs” is interpreted only as pairs 1-2, 1-3, and 1-4; as such “an association between each probe of each probe pair of the plurality of probe pairs” is interpreted to be an association between probes 1-2, 1-3, and 1-4), and wherein each probe pair of the plurality of probe pairs within the pulse parameters table is within the probe placement grid (Fig 12 each probe pair of probes 1-4 is within the grid 200).
Regarding claim 18, in view of claim 16 above, Pearson further teaches the instructions when executed by the processor further enable the IRE system to generate the plurality of graphical elements to adjust graphical display of the spacing between the probe grid icons based on changes by a user to the at least one treatment parameter in the pulse parameters table ([0190-0191] and Fig 18, edit icon 281 allows user to manually edit boxes displayed in white color, such as distance values, and then the treatment control module 54 automatically adjusts the corresponding information in grid 200).
Regarding claim 19, in view of claim 18 above, Pearson further teaches herein the probe placement grid comprises an indication of a distance between probe of each pair of probes of the plurality of pairs of probes by a distance value, the instructions when executed by the processor further enable the IRE system to generate the plurality of graphical elements to adjust graphical display of the distance value based on changes by the user to the at least one treatment parameter in the pulse parameters table (Fig 12 discloses option to always show distance values; [0190-0191] disclosing editing of distances in table 270, and corresponding adjustment of information in the grid 270, such as a distance value in the event that the distances are always shown in Fig 12 and a user manually edits a distance in the table 270 as disclosed in Fig 18).
Regarding claim 20, in view of claim 16 above, Pearson further teaches the instructions when executed by the processor further enable the IRE system to generate the plurality of graphical elements to add probe grid icons based on a user adding an additional probe pair to the pulse parameters table. (Figs 23-24 and [0192] disclose user adding an active probe pair between probes 1(+) and 3(-) to table 270 which changes the graphical display of user selected probe array of grid 200).
Regarding claim 21, in view of claim 1 above, Pearson further teaches wherein the at least one treatment parameter comprises numerical values indicating a voltage, a pulse length, a number of pulses, a distance between probes of each probe pair, or a polarity (Fig 12, see pulse parameters table at top right).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Mickelsen (U.S. PGPub No. 2017/0065339).
Regarding claim 2, Pearson teaches the device of claim 1 as stated above. Pearson further teaches wherein the indication of the association between each probe of each probe pair of the plurality of probe pairs by a solid line (Fig 12, solid lines between each probe of each probe pair, 1-2, 1-3, 1-4).
Pearson fails to teach wherein the association is a dashed line.
In related prior art, Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes).  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified Pearson in view of Mickelsen to provide a dashed line to arrive at the device of claim 2, since applicant has not disclosed that the dashed line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a solid line as taught by Pearson. 
Regarding claim 3, Pearson/Mickelsen teaches the device of claim 2 as stated above. Pearson further teaches wherein the instructions when executed by the processor cause the IRE system to dynamically generate the probe placement grid to adjust graphical display of the spacing between the probe grid icons of based on changes by a user to the one or more treatment parameters in the pulse parameters table ([0190-0191] and Fig 18, edit icon 281 allows user to manually edit boxes displayed in white color, such as distance values, and then the treatment control module 54 automatically adjusts the corresponding information in grid 200).
Regarding claim 4, Pearson/Mickelsen teaches the device of claim 3 as stated above. Pearson further teaches wherein the probe placement grid comprises an indication of a distance between probe of each pair of probes of the plurality of pairs of probes by a distance value positioned over the line (Fig 12, distances positioned over lines between each probe of probe pairs 1-2, 1-3, 1-4), and wherein the instructions when executed by the processor cause the IRE system to dynamically generate the probe placement grid to adjust the distance value positioned over the dashed line based on changes by the user to the one or more treatment parameters in the pulse parameters table (Fig 12 discloses option to always show distance values; [0190-0191] disclosing editing of distances in table 270, and corresponding adjustment of information in the grid 270, such as a distance value in the event that the distances are always shown in Fig 12 and a user manually edits a distance in the table 270 as disclosed in Fig 18).
Regarding claim 12, Pearson teaches the method of claim 11 as stated above, Pearson further teaches wherein the one or more treatment parameters comprising at least a polarity (Fig 12, polarity (p+, p-) in parameter table), wherein the probe placement grid provides the indication of the association between each probe of each probe pair of the plurality of probe pairs by a line (see Fig 12 lines between 1-2, 1-3, 1-4). Pearson further teaches the ability to change the polarity of the active probe pair and the probe placement grid dynamically adjusts the display based on changes by a user to the pulse parameters table (Fig 18 and [0190-0191], user can change polarities of probes with edit icon 281; [0191-0192] discloses the grid automatically updating after editing information in table 270)
Pearson fails to teach wherein the indication of the association between each probe of each probe pair of the plurality of probe pairs is a dashed line with an arrow and dynamically generating the plurality of graphical elements to adjust display of the arrow of the dashed line based on changes by a user to the polarity in the pulse parameters table.
In related prior art, Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the indication of the association between each probe of each probe pair of the plurality of probe pairs is a dashed line with an arrow (Fig 4, window B, dashed line 46 with arrow), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson in view of Mickelsen to incorporate the dashed line and arrow connecting the probe grid icons with the arrow indicating a polarity of one of the probes, such that the display controller adjusts graphical display of the arrow based on a user changing a polarity of the active probe pair in the pulse parameters table. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing a user with an alternative visual representation of the active probe pairs that can be used in conjunction with the same information displayed in the textual table of Pearson (Pearson Fig 12 displaying active probe pairs in table 270, [0191-0192] disclosing updating GUI grid 200 based on user input changes to table 270; Mickelsen Fig 4 displaying probe pairs by dashed lines with arrows).
Regarding claim 13, in view of the combination of claim 12, Pearson further teaches dynamically generating the plurality of graphical elements to adjust display of the spacing between the probe grid icons based on changes by a user to the at least one treatment parameter in the pulse parameters table ([0190-0191] and Fig 18, edit icon 281 allows user to manually edit boxes displayed in white color, such as distance values, and then the treatment control module 54 automatically adjusts the corresponding information in grid 200).
Regarding claim 14, in view of the combination of claim 13, Pearson further teaches wherein the probe placement grid comprises an indication of a distance between probe of each pair of probes of the plurality of pairs of probes by a distance value positioned over the dashed line (see Fig 12 distance value over each line), the method further comprising dynamically generating the plurality of graphical elements to adjust the distance value positioned over the dashed line based on changes by the user to the at least one treatment parameter in the pulse parameters table (Fig 12 discloses option to always show distance values; [0190-0191] disclosing editing of distances in table 270, and corresponding adjustment of information in the grid 270, such as a distance value in the event that the distances are always shown in Fig 12 and a user manually edits a distance in the table 270 as disclosed in Fig 18).
Regarding claim 15, in view of the combination of claim 11 above, Pearson further teaches dynamically generating the plurality of graphical elements to add probe grid icons to the probe placement grid based on a user adding an additional probe pair to the pulse parameters table. (Figs 23-24 and [0192] disclose user adding an active probe pair between probes 1(+) and 3(-) to table 270 which changes the graphical display of grid 200).
Regarding claim 17, Pearson teaches the method of claim 16 as stated above, Pearson further teaches wherein the probe placement grid provides the indication of the association between each probe of each probe pair of the plurality of probe pairs by a line (see Fig 12 lines between 1-2, 1-3, 1-4). Pearson further teaches the ability to change the polarity of the active probe pair and the probe placement grid dynamically adjusts the display based on changes by a user to the pulse parameters table (Fig 18 and [0190-0191], user can change polarities of probes with edit icon 281; [0191-0192] discloses the grid automatically updating after editing information in table 270)
Pearson fails to teach wherein the indication of the association between each probe of each probe pair of the plurality of probe pairs is a dashed line with an arrow and the instructions when executed by the processor further enable the IRE system to generate the plurality of graphical elements to adjust graphical display of arrow of the dashed line based on changes by a user to the at least one treatment parameter in the pulse parameters table.
In related prior art, Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the indication of the association between each probe of each probe pair of the plurality of probe pairs is a dashed line with an arrow (Fig 4, window B, dashed line 46 with arrow), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson in view of Mickelsen to incorporate the dashed line and arrow connecting the probe grid icons with the arrow indicating a polarity of one of the probes, such that the display controller adjusts graphical display of the arrow based on a user changing a polarity of the active probe pair in the pulse parameters table. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing a user with an alternative visual representation of the active probe pairs that can be used in conjunction with the same information displayed in the textual table of Pearson (Pearson Fig 12 displaying active probe pairs in table 270, [0191-0192] disclosing updating GUI grid 200 based on user input changes to table 270; Mickelsen Fig 4 displaying probe pairs by dashed lines with arrows).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson.
Regarding claim 10, in view of claim 1 above, Pearson further teaches wherein the instructions when executed by the processor cause the IRE system to dynamically generate the plurality of graphical elements to adjust graphical display of a color of an alternative probe grid icon based on an operational status of a probe corresponding to the probe grid icon (Figs 4-9 and [0057], color of probe icons of box 199 indicate an operational status of each probe). Pearson further teaches that the monitor 11 of the display device can be in color such that colors are used in the probe placement grid (Fig 13 grid 200) to easily differentiate treatment zones from one another ([0080]).
Pearson fails to explicitly teach the probe grid icon of the probe placement grid has a color based on an operational status.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe grid icons of the probe placement grid of Pearson to incorporate a color for each probe grid icon based on an operational status to arrive at the device of claim 10. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a user to verify that the requisite number of probes are properly connected before and during treatment ([0057]; [0080] also disclosing the use of color on grid 200 to provide user with similar ability to verify information with color).
	
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims to attempt to reflect the substance discussed during the interview held 04/06/2022. Applicant specifically states in the remarks “As discussed during the interview, Pearson does not teach a probe placement grid as claimed and specifically, where the probe placement grid reflects all the probe pairs in the table”. However, the examiner is of the position that the newly amendment claims do not adequately recite the above statement “wherein the probe placement grid reflects all the probe pairs in the table”. 
The instant claims recite "a pulse parameters table for textual display of at least one treatment parameter for each probe pair of a plurality of probe pairs ... wherein the probe placement grid provides an indication of an association between each probe of each probe pair of the plurality of probe pairs … wherein each probe pair of the plurality of probe pairs within the pulse parameters table is within the probe placement grid". However, the claims do not further limit the quantity or relationship of each probe pair of the plurality of probe pairs with each other. The broadest reasonable interpretation “each probe pair of the plurality of probes” includes two or more pairs of probes and the broadest reasonable interpretation of “an indication of an association between each probe of each probe pair of the plurality of probe pairs” involves an indication only between the probes defining each of the probe pairs of the plurality of probe pairs. In the instant case, the Pearson reference teaches a plurality of probe pairs in the pulse parameter table, specifically pairs 1-2, 1-3, and 4-1 as shown in Figure 12 are interpreted as “each probe pair of the plurality of probe pairs”. Furthermore, Figure 12 of Pearson shows an indication of association between each probe of each probe pair (probes 1-2, 1-3, and 1-4 all have distance markers between each probe of each probe pair). As such, the applicant’s amendments and arguments are unpersuasive. 
The examiner suggests incorporating a limitation further defining each probe of each probe pair of the plurality of probe pairs, such as “a plurality of probes defining a plurality of probe pairs, wherein each probe of the plurality of probe pairs is within at least two of the probe pairs of the plurality of probe pairs”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794